--------------------------------------------------------------------------------

Exhibit 10.2
 
ESCROW AGREEMENT


This ESCROW AGEREEMENT (hereinafter referred to as this “Agreement”) is entered
into as of September ___, 2015, by and among ___________________________________
(“Purchaser”) and BioTime, Inc., a California corporation (the “Company”). (Each
of Purchaser and the Company, a “Party”, and collectively the “Parties”).


W I T N E S S E T H



WHEREAS the Company and Purchaser have entered into a Purchase Agreement
pursuant to which the Company shall sell Purchaser common shares of the Company,
no par value (the "Shares"), in exchange for the Purchase Price (as defined in
the Purchase Agreement)




WHEREAS the Company and Purchaser have agreed and desirous and willing that the
closing of the Purchase Agreement will take place in accordance with the terms
and provisions of this Agreement;




WHEREAS The Parties wish to appoint Union Bank Trust Co. Ltd to hold the
Purchase Price for the purpose of ensuring the delivery of the Shares against
receipt of the Purchase Price, in accordance with the terms of this Agreement
and the share price as defined below;



NOW, THEREFORE, in furtherance of the Purchase Agreement and in consideration to
the Escrow Fees as defined herein, the parties intending to be legally bound
agree as follows:



1. The Company and the Purchaser hereby appoint the Union Bank Trust Co. Ltd
Company as the "Escrow Agent" under this Agreement to hold the Purchase Price,
and Union Bank Trust Co. Ltd accepts such designation and appointment and agrees
to act in accordance with the terms of this Agreement and Purchase Agreement. It
is hereby expressly provided that in the event a conflict should arise as
between the terms of this Agreement and the Purchase Agreement, the terms of
this Agreement shall control. The Escrow Agent agrees that upon receipt of the
Purchase Price in accordance with Section 2 below, the Escrow Agent shall hold
such funds in accordance with this Agreement.




2. Term of Escrow; Deposit and/or release of the shares and the Purchase Price.




2.1. At the end of the last Tel Aviv Stock Exchange Ltd. ("TASE") trading day
preceding the Index Calculation Date (as defined in the Purchase Agreement,
herein: "The Pricing Date"), the Purchaser shall deliver the Purchase Price to
the Escrow Agent by wire transfer by depositing the Purchase Price to the bank
account designated by Escrow Agent to the Company and Purchaser and by sending a
proper documentation of such wire transfer to amos-f@ubi.co.il + shai@ubi.co.il
("E-Mail Delivery"). The Purchase Price shall be paid in Israeli New Shekels
(NIS) and in immediately available funds. Union Underwriting & Finances Ltd.
("Union Underwriters") will notify the Escrow Agent of the Price Per Share
determined according to the Purchase Agreement (the "PPS") that will be the last
price of the Company's share at TASE in the Pricing Date and will calculate the
Purchase Price for the purpose of the escrow. The above PPS and calculations by
Union Underwriters are limited to the purposes of the Escrow Agreement and will
not deteriorate from the parties' rights according to the Purchase Agreement.
The parties hereby waive and release Union Underwriters from any claim regarding
the PPS and the calculations.




2.2. The Escrow Agent shall immediately notify the Company and the Purchaser in
writing of receipt of the Purchase Price (the "Written Notification").




2.3. On or before the date on which the Purchase Prices is deposited with the
Escrow Agent, Purchaser shall notify the Company and the Escrow Agent of the
name, telephone number, and email address of an authorized person at the
financial institution that will receive the Shares for Purchaser’s account, who
the Company and the Escrow Agent may contact to confirm receipt of the Shares.

 

--------------------------------------------------------------------------------

2.4. Upon receiving Written Notification, the Company shall take all necessary
actions for the issuance of the Shares in the manner provided in the Purchase
Agreement.  Purchaser acknowledges and agrees to provide the Company with the
proper Depository Trust Company Deposit/Withdrawal at Custodian system (“DWAC”)
number for the account into which Purchaser’s Shares are to be issued. 
Purchaser shall provide American Stock Transfer & Trust Company, LLC, the
transfer agent and registrar of the Shares (the “Transfer Agent”), with all
information and documentation that the Transfer Agent requires to issue the
Shares.




2.5. The Transfer Agent shall promptly provide written notification of the
issuance of the Shares by DWAC to the account designated by Purchaser.




2.6. Immediately following receipt of the Shares in Purchaser’s account, but not
before October 6th, 2015, Purchaser shall provide a written confirmation of
receipt, including the number of shares by email to the Escrow Agent and the
Company, and the Escrow Agent shall release and deliver the Purchase Price,
calculated by the number of shares multiplied by the PPS and deduced by 1% (fee
to Union Underwriters to be transferred by the Escrow Agent to Union
Underwriters' account within the Union Bank) by wire transfer to a bank account
of the Company designated in writing by the Company. Escrow Agent shall also
deliver a confirmation of such transfer to the Company including the
identification number of the wire. In case of excess funds deposited by the
Purchaser within the Escrow Agent (comparing to the number of shares actually
received by the Purchaser multiplied by the PPS), the Escrow Agent will return
such excess funds to the Purchaser 14 days after being deposited. In case of
excess of shares, allocated by the Company to the Purchaser above the scale
required from the Purchaser's Purchase Price, the Escrow Agent's role will be
limited to transferring the Purchase Price to the Company.




2.7. All incidental costs, fees and expenses related to the transfer of the
Purchase Price to the Company will be incurred by the Company, so that the
Company will receive the net value after such costs, if any, were deduced. In
case that the Company decides or is required to receive the Purchase Price in
USD, the Escrow Agent will act in good faith to convert the Purchase Price from
NIS to USD at market values used in Union Bank, at the expense of the Company
regarding the cost of such conversion.




2.8. Notwithstanding anything to the contrary hereunder, the Escrow Agent shall
not be required to release the Purchase Price unless, prior thereto, it shall
have received from the appropriate recipient:




2.8.1. Full bank account details (the account must be solely owned and
controlled by BioTime): name of bank, branch number, account number, name of
account, SWIFT, IBAN/ABA;




2.8.2. Any applied tax forms, if applicable; and




2.8.3. Bank account ownership approval which would be an official letter from
the bank, approved for authenticity by either Pearl Cohen Zedek Latzer Baratz
(PCTLB) directly or by PCTLB's approval of such certification done by a US-based
law firm that regularly represents BioTime.




2.8.4. BioTime declares and commits that no tax deduction is required by the
Escrow Agent prior to releasing the investment proceeds to BioTime. BioTime
undertakes to indemnify and hold the Escrow Agent harmless against any and all
losses, claims, damages, liabilities and expenses related to that matter.




3. Escrow Fees. Omitted.




4. Liability of the Escrow Agent.  The Escrow Agent undertakes to perform only
the duties as are expressly set forth herein and no other duties and obligations
(fiduciary or otherwise) shall be implied.  Escrow Agent shall have no duty to
enforce any obligation of any other person to make any payment or delivery, or
to direct or cause any payment or delivery to be made, or to enforce any
obligation of any other person to perform any other act. The Escrow Agent shall
have no liability under and no duty to inquire as to the provisions of any
agreement (even though such agreement may be referenced in this Agreement) other
than this Agreement. The Escrow Agent is not a party to the Purchase Agreement,
is not bound by any of its terms, and has not undertaken in any way to
effectuate, implement or comply with the Purchase Agreement. The Escrow Agent
shall not be liable to any other party hereto or to anyone else for any action
taken or omitted by it in good faith except to the extent that a court of
competent jurisdiction determines that Escrow Agent’s gross negligence, willful
misconduct or bad faith was the cause of any loss suffered by such party.  The
Escrow Agent’s sole responsibility shall be for the safekeeping and releasing of
the Purchase Price in accordance with the terms of this Agreement. In no event
shall the Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages of any kind whatsoever (including lost
profits), even if the Escrow Agent has been advised of the likelihood of such
loss or damage and regardless of the form of action.

 

--------------------------------------------------------------------------------

5. Indemnification of the Escrow Agent. Subject to the other provisions of this
Agreement, the Company and the Purchaser agree to indemnify, in equal parts
(50%-50%) and hold the Escrow Agent harmless against any and all losses, claims,
damages, liabilities and expenses, including reasonable costs of investigation,
counsel fees, including allocated costs of in-house counsel and disbursements
that may be imposed on the Escrow Agent or incurred by the Escrow Agent in
connection with the performance of its duties under this Agreement, including
but not limited to any litigation arising from this Agreement or involving its
subject matter. Notwithstanding the foregoing, there shall be no indemnification
obligation under this Section in an event of the Escrow Agent’s breach of this
Agreement, violation of applicable laws, gross negligence, bad faith or willful
misconduct. The Escrow Agent shall notify the Company and the Purchaser in
writing of any written assertion of a claim against the Escrow Agent, promptly
after the Escrow Agent shall have received any such information as to the nature
and basis of the claim or learns of circumstances that may bring about such
claim. The Escrow Agent agrees not to settle any litigation in connection with
any claim or liability with respect to which the Escrow Agent may seek
indemnification from the Company and the Purchaser without the prior written
consent of the Company and the Purchaser.




6. Notices. All notices required or permitted hereunder shall be in writing,
must be by E-Mail Delivery as defined above (fax delivery may be added but will
not suffice) and shall be deemed effectively given: (a) upon personal delivery
to the Party to be notified; (b) when sent by facsimile or email with
confirmation of transmission.  All communications shall be sent to the Company,
the Purchaser and the Escrow Agent at their respective facsimile numbers or
email addresses set forth below.




7. Priority. In the event of any conflict between the provisions of this
Agreement, this Agreement shall be construed in a manner prescribed by the
Escrow Agent acting in good faith.




8. Miscellaneous



The provisions of this Agreement may be waived, altered, amended or
supplemented, in whole or in part, only by a writing signed by the Company and
the Purchaser and the Escrow Agent. Neither this Agreement nor any right or
interest hereunder may be assigned in whole or in part by the Escrow Agent or
any Party without the prior consent of the Escrow Agent and the other Parties.


This Agreement may be executed by facsimile signatures, which for all purposes
shall be deems to constitute originals. This Agreement may be executed in
counterparts, all of which when taken together shall be deemed one original.


[Signatures on following page]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first above written.


COMPANY:
BioTime, Inc.


By:  ______________________________________
Title:  Chief Financial Officer
Address:
1301 Harbor Bay Parkway
Alameda, California 94502
Attention:  Robert W. Peabody, Chief Financial Officer

FAX Number: (415) 521-3389
Email:  rpeabody@biotimemail.com


PURCHASER:
__________________________________________


By:  ______________________________________


Title:  _____________________________________
Address:                          ______________________________

                  ______________________________
                  ______________________________

FAX Number:  _____________________________
Email:  ___________________________________


ESCROW AGENT:


By:  ______________________________________
Amos Fargon
Title:  Chief Operating Officer


Address:
Union Bank Trust Co. Ltd
28 Ahad Ha'am St., Tel Aviv

FAX Number: +972-3-5191208
Email: amos-f@ubi.co.il
 

--------------------------------------------------------------------------------
